DETAILED ACTION
Responsive to the Applicant reply filed on 04/30/2022, Applicant’s amendments to claims have been entered and respective arguments carefully considered and responded in following.
The following claims are pending on the merit: claims 1-20
The following claims were amended: claims 1 and 4. Therefore, the objection and 35 USC § 112 rejection previously set forth in the Non-Final Office Action mailed on 02/04/2022 are withdrawn. 
The following claims are rejected : claims 1-20. This rejection is FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 04/30/2022 has been entered. Claims 1 and 4 have been amended. Claims 1-20 remain pending in the application.
Applicant’s amendments to claim 1 and 4 have overcome the objection and 35 USC § 112 rejection previously set forth in the Non-Final Office Action mailed on 02/04/2022. Therefore, the objection and 35 USC § 112 rejection previously set forth in the Non-Final Office Action mailed on 02/04/2022 are withdrawn.

Response to Arguments
Applicants arguments, see amended claims 1, 8 and 15 and Applicant’s Remarks, Page 8-15, Applicant's arguments filed 04/30/2022 have been fully considered but they are not persuasive.

With respect to arguments regarding Dikhit
Applicant’s argument, pp. 10 line 11-pp. 11 line 3, are reproduced below.
“The Examiner states, ‘Although Dikhit teaches, "secure document exchange URL" ¶0047), it does not teach, "transfer the encrypted document to the second blockchain client via a private channel’. (Office Action, p. 6.) Thus, the Examiner construes the secure document exchange URL to correspond to the claimed private channel. This directly contradicts the Examiner allegation that the DIKHIT trusted API provider 135 corresponds to the claimed private channel. (See e.g., Office Action, p. 5.) Moreover, Applicants note that claim 1 requires that the same private channel transfer both the claimed first key and the claimed encrypted document. However, nothing in DIKHIT discloses or suggests that the trusted API provider 135 as a private channel to transfer an encrypted document from the provider system 110 to the verifier system 120, as would be required under the Examiner's interpretation of DIKHIT (Emphasis ours).”

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the claims, filed on 08/25/2021, did not clarify and limit the scope of the independent claim to recite the feature above (i.e. same private channel). The argued limitations in claim 1, filed on 08/25/2021, is reproduced below.
“receive a first key from the second blockchain client via a private channel between the first blockchain client and the second blockchain client in response to the plurality of blockchain nodes endorsing the transaction; 
transfer the encrypted document to the second blockchain client via a private channel (Emphasis ours)”

Given the broadest reasonable interpretation, the examiner may have considered the private channels above as separate/different channels. In addition, the trusted API provider 135 of Dikhit does not transfer an encrypted document as the applicant argued in pp 12 line 2. However, Smith cures the deficiency of “transfer the encrypted document to the second blockchain client via a private channel” as stated in the previous OC, pp. 6. The examiner recognized that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. Therefore, the examiner respectfully disagrees with the argument above. 

Applicant’s argument, pp. 11 line 4-pp. line 2, are reproduced below.
“Looking at Fig. 3 (in view of ¶¶ 51-54) of DIKHIT, the ‘Verifier session runtime services 275 transmits the session public key to trusted API provider 135 (step 312)’; in response, ‘the trusted API provider 135 generates a session nonce (step 314)’. (See, ¶51 of DIKHIT.) Thus, the verifier 107 sends a session public key to the trusted API provider 135. 
‘In response to completing the write to decentralized storage 140, trusted API provider 135 returns the session nonce to verifier session runtime services 275 (step 318). ... Verifier 107 communicates the session nonce to provider 105 (step 320). For example, verifier 107 may communicate the session nonce to provider 105 in person or via a phone call’. (See, ¶52 of DIKHIT.) Thus, the trusted API provider 135 returns the session nonce to the verifier 107. The session nonce  (not the key) is then communicated to the provider 105 via a phone call or an in person transfer.
Paragraph 53 of DIKHIT further discloses,  ‘In response to receiving the session nonce, … Trusted API provider 135 returns the session public key to provider session runtime services 265 (step 324).’ Thus, the trusted API provider 135 only transfers the session public key to the provider system 110 from the verifier system 120. The trusted API provider 135 does not transfer an encrypted document (Emphasis ours).” 

In response to the arguments, the examiner respectfully disagrees with the argument. As stated in the previous OC, pp. 5 line 11- pp. 6 line 2, Dikhit teaches, in para 0050 and 0053, “Verifier session runtime services 275 transmits the session public key to trusted API provider 135 (step 312)” and “Trusted API provider 135 returns the session public key to provider session runtime services 265 (step 324)”. The examiner explicitly stated that considered the provider system 110 as a first blockchain client, verifier system 120 as a second blockchain client (See pp. 3 line 04-18 and pp. 5-pp.6 line 2 in the previous OC). The examiner iterates that Dikhit discloses the provider session runtime services 265 and verifier session runtime services 275 are respectively included in Provider system 110 and verifier system 120 (See Fig. 2A and 2B or pp. 5-pp.6 line 2 in the previous OC). Thus, the session public key is transferred from verifier system 120 to Provider system 110. Further, Smith cures the deficiency of “transfer the encrypted document to the second blockchain client via a private channel” as stated in the previous OC, pp. 6. Therefore, the examiner respectfully disagrees with the arguments above.

With respect to arguments regarding Smith
Applicant’s argument, pp. 12 line 3-8, are reproduced below.
“The cited portions of SMITH disclose that a participant having a first identify can create a secure channel between the first and the second identities. SMITH does not disclose or suggest using a secure to channel to transfer a key to a first blockchain client from a second blockchain client from and transfer an encrypted document from the second blockchain client to the first blockchain client.”

The examiner respectfully disagrees with the argument. Although Dikhit teaches “secure document exchange URL” in para. 0047, it does not explicitly teach “transfer the encrypted [[document]] to the second blockchain client via a private channel”. However, Smith discloses, Col. 41, line 63-Col. 42 line 02, “a first identity can create a secure channel by generating an encryption key, and provide the encryption key to a second identity. By sending the encryption key to the second identity, the first and second identities can use the secure channel to store and/or access encrypted data/transaction (analogous to the encrypted document) by utilizing the encryption key”. For such reason, the arguments are not persuasive.

With respect to arguments regarding Prima facie case of Obviousness
In response to the arguments regarding the benefit of the combination, pp. 12 line 9-pp.13 line 6, the claims, filed on 08/25/2021, did not clarify and limit the scope of the same private channel of the independent claim as stated above. As the applicant argued in pp 12 line 2, the trusted API provider 135 of Dikhit does not transfer an encrypted document. However, Smith cures the deficiencies of Dikhit as stated above and in the previous OC. Thus, Smith is for establishing a prima facie case of obviousness since the prior art.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, pp.13 line 7-24, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Further, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the claims, filed on 08/25/2021, did not clarify and limit the scope of the same private channel of the independent claim as stated above. Furthermore, Smith cures the deficiencies of transferring an encrypted document of Dikhit as stated above. For such reasons, the arguments are not persuasive. 
In response to the typo error regarding using “black chain” instead of “block chain”, the errors are corrected on the merit.
Conclusion: For at least these reasons, the combination of  Dikhit, Smith, Lu and Wang teaches the aforementioned limitations of independent claims 1, 8 and 15, filed 08/25/2021, and render the claim limitations obvious before the effective filing date of the claimed invention. Accordingly, the applicant’s arguments, pp. 4, regarding rejection of dependent claims are not persuasive. Therefore, the rejections under 35 U.S.C. § 103 are maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 8, 12, 14, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over DIKHIT et al. (US 20200193032 A1 hereinafter “Dikhit”) in view of Smith et al. (US 10476847 B1 hereinafter “Smith”) in view of Lu (US 20170180128 A1) and in view of Wang et al. (US 20210152357 A1 hereinafter “Wang”).
Regarding claim 1, (Currently Amended) Dikhit discloses a first blockchain client (FIG. 1, 110) in a blockchain network comprising a plurality of blockchain nodes (FIG. 1, 140) and a second blockchain client (FIG. 1, 120) receives the endorsed transaction (FIG. 1)
the first blockchain client comprising (FIG. 1, provider system 110): 
a memory storing one or more instructions; and a processor that when executing the one or more instructions configures the processor to (FIG. 1, 105; ¶0020 or ¶0066, a memory coupled to the processor for storing digital data): 
generate and send a transaction to the plurality of blockchain nodes requesting to transfer a document to the second blockchain client (¶0046-0047, a method 301 for initializing a secure document exchange is disclosed. Provider system 110 [“first blockchain client”] requests a secure document exchange URL (step 302) from decentralized web host 150. ¶0049, verifier system 120 [“second blockchain client”] downloads a verifier session runtime services 275 (step 308) by accessing the secure document exchange URL; ¶0037, decentralized web host 150 may be associated with decentralized storage 140 [“blockchain”]),
receive a first key from the second blockchain client via a private channel between the first blockchain client and the second blockchain client in response to the plurality of blockchain nodes endorsing the transaction (¶0050-0054, Verifier session runtime services 275 [included in verifier “second blockchain client”, See Fig. 2B] transmits the session public key [“first key”] to trusted API provider 135 (step 312) [analogous to “private channel”, based on ¶0041 of the current application]. Trusted API provider 135 [“private channel”] may be the trusted API provider specified by provider system 110, or anonymously selected by decentralized web host 150, in step 302. In that respect, verifier session runtime services 275 [“first block chain clients”, See Fig. 2B] (and the corresponding provider session runtime services 265 [“second block chain clients” , See Fig. 2A]) may be instantiated to communicate only with the specified or selected trusted API provider 135 [“private channel”]. Trusted API provider 135 writes the session nonce and the session public key to decentralized storage 140 (step 316). Trusted API provider 135 returns the session nonce to verifier session runtime services 275 (step 318) [steps 316-318 analogous to “the plurality of blockchain nodes endorsing the transaction”]; Trusted API provider 135 [“private channel”] returns the session public key [“first key”] to provider session runtime services 265 [included in provider system 110 “first blockchain client”, See FIG. 2A] (step 324)),
Although Dikhit teaches, “secure document exchange URL” (¶0047), it does not teach, “transfer the encrypted document to the second blockchain client via a private channel”.
In a same field of endeavor, Smith discloses the first block chain client, wherein transfer the encrypted [[document]] to the second blockchain client via the private channel (col. 41, ln. 26-27, such secure channels can be utilized for trusted sharing of private data [analogous to “document”] between selected participants; col. 41, ln. 63-col. 42 ln. 02, a first identity can create a secure channel by generating an encryption key, and provide the encryption key to a second identity. By sending the encryption key to the second identity, the first and second identities can use the secure channel to store and/or access encrypted data/transaction [analogous to “document”] by utilizing the encryption key).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Dikhit with the teachings of Smith to transfer the encrypted [[document]] to the second blockchain client via the private channel One of ordinary skill in the art would have been motivated to make this modification because such secure channels can be utilized for trusted sharing of private data between selected participants. Additionally, such secure channels can also be used for allowing the encrypted transaction data to be published throughout the entire distributed ledger thereby ensuring the consistency and/or accuracy of the data throughout the distributed ledger system and allowing the transaction data to be accessed by other authorized participants at a later time (col. 41, ln. 25-27 and ln. 30-39).
However, the combination does not explicitly disclose “encrypt the document using a shared key, send the shared key encrypted with the first key: the second blockchain client, or the plurality of blockchain nodes, and receive an endorsed encrypted key transaction from the plurality of blockchain nodes.”
In a same field of endeavor, Lu further discloses the first blockchain client wherein, 
encrypt the document using a shared key (¶0042, the user may use a secret key K [“shared key”] to encrypt the trusted identity ID, to generate an encrypted trusted identity (e_ID)[“document”]),
send the shared key encrypted with the first key to one of: the second blockchain client, or the plurality of blockchain nodes (¶0042, Then the user may get a key encryption key (i.e. KEK) [“first key”]. For instance, it may derives a key (or key pair) KEK from a public/private key pair. Then the user encrypts the secret key K using the key encryption key KEK [“the shared key encrypted with the first key”, See ¶0052-0053, the secret key K is shared via the transaction] (public key if it is a key pair), resulting encrypted key e_K. At this stage, the user creates a block chain transaction T containing a blob including the encrypted secret key e_K [“the plurality of blockchain nodes”]), and 
receive an endorsed encrypted key transaction from the plurality of blockchain nodes (¶0043, the user submits the transaction to a block chain. Once the transaction T is verified (by the entity managing the block chain), the transaction T is recorded in the Block Chain; ¶0050, the verifier finds the transaction T from the block chain and verifies the transaction T. If the transaction T is successfully checked, the verifier continues as follows. The verifier verifies the user, indeed the owner of this transaction, by sending a challenge C [“endorsed encrypted key transaction”, See claim 5 also]).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Dikhit and Smith with the teachings of Lu to encrypt the document using a shared key, send the shared key encrypted with the first key to one of: the second blockchain client, or the plurality of blockchain nodes, receive an endorsed encrypted key transaction from the plurality of blockchain nodes. One of ordinary skill in the art would have been motivated to make this modification because a block chain transaction [“plurality of blockchain nodes”] containing the issuer signature is created and submitted to a Block Chain for transaction verification [or “endorsed encrypted key transaction”] and storage (¶0048).
However, the combination does not teach, “receive an endorsed acknowledgment transaction from the plurality of blockchain nodes in response to the plurality of blockchain nodes receiving an acknowledgment transaction acknowledging receipt of the document from the second blockchain client.” 
In a same field of endeavor, Wang discloses the first blockchain client, wherein receive an endorsed acknowledgment transaction from the plurality of blockchain nodes in response to the plurality of blockchain nodes receiving an acknowledgment transaction acknowledging receipt of the document from the second blockchain client (Fig. 2; ¶0158-0159, In step 208, the application [“first blockchain client”] queries, a second node of second blockchain [“plurality of blockchain nodes”, See another node, first node, at step 215 below] used to publish identity verification services, for an available identity verification service. Then in step 209, the application [“first blockchain client”] selects, from a query result returned by the second node [“endorsed acknowledgment transaction from blockchain nodes”], an identity verification service meeting the service requirement; ¶0163, the identity verification server [“second blockchain client”] updates the first blockchain with a received public key address, the successfully validated identity verification type, and the hash value of the identifier [“acknowledgment transaction”]. Then in step 214, the application [“first blockchain client”] sends a fifth request to the first node of the first blockchain, the fifth request including the signature information and the public key. Then in step 215, the first node [“plurality of blockchain nodes”] performs checking according to the signature information and the public key in the fifth request, and returns a checking result in step 216 [“endorsed acknowledgment transaction from blockchain nodes”]).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Dikhit, Smith and Lu with the teachings of Wang to receive an endorsed acknowledgment transaction from the plurality of blockchain nodes in response to the plurality of blockchain nodes receiving an acknowledgment transaction acknowledging receipt of the document from the second blockchain client. One of ordinary skill in the art would have been motivated to make this modification because the identifier hash value found on the first blockchain is identical to the identifier hash value in the second request [or endorsed transaction], sending to the application the successfully validated identity verification type as the checking result [0070].

Regarding claim 5, (Previously Presented) the combination of Dikhit, Smith, Lu and Wang discloses all features of the claim above. Lu further discloses the system of claim 1, wherein, when the processor is configured to receive an endorsed encrypted key transaction from the plurality of blockchain nodes, the processor is further configured to: 
receive the endorsed encrypted key transaction from the plurality of blockchain nodes generated based on a second acknowledgement received by the plurality of blockchain nodes from the second blockchain client (Lu: ¶0050-0051, Using the transaction identifier Id, the verifier finds the transaction T from the block chain and verifies the transaction T. In other words, the verifier check the genuineness and integrity of the recorded transaction. The verifier verifies the user, indeed the owner of this transaction, by sending a challenge C [“receive the endorsed encrypted key transaction”]. In response, the user signs the challenge C using his private key Kpr and sends back the result to the verifier).

Regarding claim 7, (Previously Presented) the combination of Dikhit, Smith, Lu and Wang discloses all features of the claim above. Dikhit further discloses the first blockchain client of claim 1, wherein all transactions are recorded to a shared ledger of the blockchain network and provide information to resolve a dispute or a theft of personal information (Dikhit: ¶0036, decentralized storage 140 may use features and functionality of blockchain technology, including, for example, consensus based validation, immutability, and cryptographically chained blocks of data. The blockchain may comprise a ledger of interconnected blocks containing data. The blockchain may provide enhanced security because each block may hold individual transactions and the results of any blockchain executables [“information to resolve a dispute”]).

Regarding claim 8, (Previously Presented) Dikhit discloses a method, comprising: 
generating, by a first blockchain client in a blockchain network comprising a plurality of blockchain nodes and a second blockchain client, a transaction to the  plurality of blockchain nodes requesting to transfer a document to the second blockchain client (FIG. 1, ¶0037 Decentralized web host 150, may be associated with decentralized storage 140 [“blockchain”, See details in ¶0036 regarding blockchain], may be in electronic communication with provider system 110 [“first blockchain client”], verifier system 120 [“second blockchain client”], and/or trusted storage environment 130; ¶0046-0047, a method 301 for initializing a secure document exchange is disclosed. Provider system 110 [“first blockchain client”] requests a secure document exchange URL (step 302) from decentralized web host 150. ¶0049, verifier system 120 [“second blockchain client”] downloads a verifier session runtime services 275 (step 308) by accessing the secure document exchange URL);
 receiving, by the first blockchain client, a first key from the second blockchain client via a private channel between the first blockchain client and the second blockchain client in response to the plurality of blockchain nodes endorsing the transaction (¶0050-0054, Verifier session runtime services 275 [included in verifier “second blockchain client”, See Fig. 2B] transmits the session public key [“first key”] to trusted API provider 135 (step 312) [analogous to “private channel”, based on ¶0041 of the current application]. Trusted API provider 135 [“private channel”] may be the trusted API provider specified by provider system 110, or anonymously selected by decentralized web host 150, in step 302. In that respect, verifier session runtime services 275 (and the corresponding provider session runtime services 265) [“first and second block chain clients”] may be instantiated to communicate only with the specified or selected trusted API provider 135 [“private channel”]. Trusted API provider 135 writes the session nonce and the session public key to decentralized storage 140 (step 316). Trusted API provider 135 returns the session nonce to verifier session runtime services 275 (step 318) [steps 316-318 analogous to “the plurality of blockchain nodes endorsing the transaction”]; Trusted API provider 135 [“private channel”] returns the session public key [“first key”] to provider session runtime services 265 [included in provider system 110 “first blockchain client”, See FIG. 2A] (step 324));
Although Dikhit teaches, “secure document exchange URL” (¶0047), it does not teach, “transferring, by the first blockchain client, the encrypted document to the second blockchain client via the private channel.”
In a same field of endeavor, Smith disclose the method, wherein transferring, by the first blockchain client, the encrypted [[document]] to the second blockchain client via the private channel (col. 41, ln. 26-27, such secure channels can be utilized for trusted sharing of private data [analogous to “document”] between selected participants; col. 41, ln. 63-col. 42 ln. 02, a first identity can create a secure channel by generating an encryption key, and provide the encryption key to a second identity. By sending the encryption key to the second identity, the first and second identities can use the secure channel to store and/or access encrypted data/transaction [analogous to “document”] by utilizing the encryption key).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Dikhit with the teachings of Smith to transfer, by the first blockchain client, the encrypted [[document]] to the second blockchain client via the private channel. One of ordinary skill in the art would have been motivated to make this modification because such secure channels can be utilized for trusted sharing of private data between selected participants. Additionally, such secure channels can also be used for allowing the encrypted transaction data to be published throughout the entire distributed ledger thereby ensuring the consistency and/or accuracy of the data throughout the distributed ledger system and allowing the transaction data to be accessed by other authorized participants at a later time (col. 41, ln. 25-27 and ln. 30-39).
However, the combination does not explicitly disclose “encrypting, by the first blockchain client, the document using a shared key; sending, by the first blockchain client, the shared key encrypted with the first key to one of: the second blockchain client, or the plurality of blockchain nodes; and receiving, by the first blockchain client, an endorsed encrypted key transaction from the plurality of blockchain nodes.”
In a same field of endeavor, Lu further discloses the method client wherein, encrypting, by the first blockchain client, the document using a shared key (¶0042, the user may use a secret key K [“shared key”] to encrypt the trusted identity ID, to generate an encrypted trusted identity (e_ID)[“document”]);
sending, by the first blockchain client, the shared key encrypted with the first key to one of: the second blockchain client, or the plurality of blockchain nodes (¶0042, Then the user may get a key encryption key (i.e. KEK) [“first key”]. For instance, it may derives a key (or key pair) KEK from a public/private key pair. Then the user encrypts the secret key K using the key encryption key KEK [“the shared key encrypted with the first key”, See ¶0052-0053, the secret key K is shared via the transaction] (public key if it is a key pair), resulting encrypted key e_K. At this stage, the user creates a block chain transaction T containing a blob including the encrypted secret key e_K [“the plurality of blockchain nodes”]); and 
receiving, by the first blockchain client, an endorsed encrypted key transaction from the plurality of blockchain nodes (¶0043, the user submits the transaction to a block chain. Once the transaction T is verified (by the entity managing the block chain), the transaction T is recorded in the Block Chain; ¶0050, the verifier finds the transaction T from the block chain and verifies the transaction T. If the transaction T is successfully checked, the verifier continues as follows. The verifier verifies the user, indeed the owner of this transaction, by sending a challenge C [“endorsed encrypted key transaction”, See claim 5 or 12 also]).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Dikhit and Smith with the teachings of Lu to encrypt, by the first blockchain client, the document using a shared key; send, by the first blockchain client, the shared key encrypted with the first key to one of: the second blockchain client, or the plurality of blockchain nodes; and receive, by the first blockchain client, an endorsed encrypted key transaction from the plurality of blockchain nodes. One of ordinary skill in the art would have been motivated to make this modification because a block chain transaction [“plurality of blockchain nodes”] containing the issuer signature is created and submitted to a Block Chain for transaction verification [or “endorsed encrypted key transaction”] and storage (¶0048).
However, the combination does not teach, “receiving, by the first blockchain client, an endorsed acknowledgment transaction from the plurality of blockchain nodes in response to the plurality of blockchain nodes receiving an acknowledgment transaction acknowledging receipt of the document from the second blockchain client.”
In a same field of endeavor, Wang disclose the method, wherein receiving, by the first blockchain client, an endorsed acknowledgment transaction from the plurality of blockchain nodes in response to the plurality of blockchain nodes receiving an acknowledgment transaction acknowledging receipt of the document from the second blockchain client (Fig. 2; ¶0158-0159, In step 208, the application [“first blockchain client”] queries, a second node of second blockchain [“plurality of blockchain nodes”, See another node, first node, at step 215 below] used to publish identity verification services, for an available identity verification service. Then in step 209, the application [“first blockchain client”] selects, from a query result returned by the second node [“endorsed acknowledgment transaction from blockchain nodes”], an identity verification service meeting the service requirement; ¶0163, the identity verification server [“second blockchain client”] updates the first blockchain with a received public key address, the successfully validated identity verification type, and the hash value of the identifier [“acknowledgment transaction”]. Then in step 214, the application [“first blockchain client”] sends a fifth request to the first node of the first blockchain, the fifth request including the signature information and the public key. Then in step 215, the first node [“plurality of blockchain nodes”] performs checking according to the signature information and the public key in the fifth request, and returns a checking result in step 216 [“endorsed acknowledgment transaction from blockchain nodes”]).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Dikhit, Smith and Lu with the teachings of Wang to receive an endorsed acknowledgment transaction from the plurality of blockchain nodes in response to the plurality of blockchain nodes receiving an acknowledgment transaction acknowledging receipt of the document from the second blockchain client. One of ordinary skill in the art would have been motivated to make this modification because the identifier hash value found on the first blockchain is identical to the identifier hash value in the second request [or endorsed transaction], sending to the application the successfully validated identity verification type as the checking result [0070].

Regarding claim 12, the scope of the claim 12 is similar to claim 5. Accordingly, the claim is rejected using a similar rationale.

Regarding claim 14, the scope of the claim 14 is similar to claim 7. Accordingly, the claim is rejected using a similar rationale.

Regarding claim 15, the scope of the claim 15 is similar to claim 1. Accordingly, the claim is rejected using a similar rationale.

Regarding claim 19, the scope of the claim 19 is similar to claim 5. Accordingly, the claim is rejected using a similar rationale.


Claims 2, 3, 9, 10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over DIKHIT et al. (US 20200193032 A1 hereinafter “Dikhit”) in view of Smith et al. (US 10476847 B1 hereinafter “Smith”) in view of Lu (US 20170180128 A1) and in view of Wang et al. (US 20210152357 A1 hereinafter “Wang”) as applied claim 1, 8 and 15 further in view of Bhaumik et al. (US 20190236527 A1 hereinafter “Bhaumik”). 
Regarding claim 2, (Previously Presented) the combination of Dikhit, Smith, Lu and Wang discloses all features of the claim above. Although Lu discloses, “issuer device comprises a hash agent configured to compute a hash of the trusted identity”, it does not explicitly teach “a hash of the encrypted document calculated by the second blockchain client.”
In a same field of endeavor Bhaumik further discloses the first blockchain client of claim 1, wherein the acknowledgment transaction comprises: 
a hash of the encrypted document calculated by the second blockchain client (¶0113, The response message may include, for example, a public key associated with the computing device 104, a representation of the public key (e.g., an encrypted key, a hash, an encrypted hash), and/or link to the public key).  
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Dikhit, Smith, Lu and Wang with the teachings of Bhaumik to include a hash of the encrypted document that calculated by the second blockchain client. One of ordinary skill in the art would have been motivated to make this modification because the first blockchain client may be configured to retrieve a hash from a block chain transaction and to verify if this hash is compatible with the acknowledgment transaction.

Regarding claim 3, (Previously Presented) the combination of Dikhit, Smith, Lu, Wang and Bhaumik discloses all features of the claim above. Lu further discloses the first blockchain client of claim 2, wherein, when the processor is configured to send the shared key encrypted with the first key to the plurality of blockchain nodes, the processor is further configured to (FIG. 1): 
generate and send an encrypted key transaction comprising the shared key encrypted with the first key to the plurality of blockchain nodes (Lu: ¶0042, the user may use a secret key K [“shared key”] to encrypt the trusted identity ID, to generate an encrypted trusted identity (e_ID)[“document”]. Then the user may get a key encryption key (i.e. KEK) [“first key”]. For instance, it may derives a key (or key pair) KEK from a public/private key pair. Then the user encrypts the secret key K using the key encryption key KEK [“the shared key encrypted with the first key”] (public key if it is a key pair), resulting encrypted key e_K. At this stage, the user creates a block chain transaction T containing a blob including the encrypted secret key e_K [“the plurality of blockchain nodes”]).

Regarding claim 9, the scope of the claim 9 is similar to claim 2. Accordingly, the claim is rejected using a similar rationale.

Regarding claim 10, the scope of the claim 10 is similar to claim 3. Accordingly, the claim is rejected using a similar rationale.

Regarding claim 16, the scope of the claim 16 is similar to claim 2. Accordingly, the claim is rejected using a similar rationale.

Regarding claim 17, the scope of the claim 17 is similar to claim 3. Accordingly, the claim is rejected using a similar rationale.


Claim 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over DIKHIT et al. (US 20200193032 A1 hereinafter “Dikhit”) in view of Smith et al. (US 10476847 B1 hereinafter “Smith”) in view of Lu (US 20170180128 A1) and in view of Wang et al. (US 20210152357 A1 hereinafter “Wang”) in view of Bhaumik et al. (US 20190236527 A1 hereinafter “Bhaumik”) as applied claim 2, 9 and 16, further in view of Beck (US 20190238319 A1).
Regarding claim 4, (Currently Amended) the combination of Dikhit, Smith, Lu and Wang discloses all features of the claim above. Although Lu discloses “Using the transaction identifier Id, the verifier finds the transaction T from the block chain and verifies the transaction T” in paragraph 0050, it does not specifically disclose “send the shared key encrypted with the first key to the second blockchain client via the private channel.”
In a same field of endeavor, Beck further discloses the first blockchain client of claim 2, wherein, when the processor is configured to send the shared key encrypted with the first key to the second blockchain client, the processor is further configured to:  
the first blockchain client wherein, send the shared key encrypted with the first key to the second blockchain client via the private channel (¶0024, Content holder 220 can include content 230, terms and conditions 240, and symmetric key 250. Content 230 can include digital cryptocurrency units of exchange, metadata, cryptocurrency addresses, private keys associated with addresses [“private channel”], supporting content for transmission between sender 130 and recipient 140, and/or the like. Symmetric key 250 can be encrypted by a public key of clearing server 120 [“shared key encrypted with the first key”]).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Dikhit, Smith, Lu, Wang and Bhaumik with the teachings of Beck to send the shared key encrypted with the first key to the second blockchain client via the private channel. One of ordinary skill in the art would have been motivated to make this modification because by utilizing secure rights managed containers, content [or encrypted shared key and private channel] can be distributed securely from sender 130 to recipient 140, redundant modifications to the blockchain can be avoided, and the cost associated with storage and computation of the blockchain can be reduced (¶0119).

Regarding claim 11, the scope of the claim 11 is similar to claim 4. Accordingly, the claim is rejected using a similar rationale.

Regarding claim 18, the scope of the claim 18 is similar to claim 4. Accordingly, the claim is rejected using a similar rationale.


Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DIKHIT et al. (US 20200193032 A1 hereinafter “Dikhit”) in view of Smith et al. (US 10476847 B1 hereinafter “Smith”) in view of Lu (US 20170180128 A1) and in view of Wang et al. (US 20210152357 A1 hereinafter “Wang”) as applied claim 5, 12 and 19, further in view of Bhaumik et al. (US 20190236527 A1 hereinafter “Bhaumik”)
Regarding claim 6, (Previously Presented) the combination of Dikhit, Smith, Lu and Wang discloses all features of the claim above. Although Lu discloses, “issuer device comprises a hash agent configured to compute a hash of the trusted identity”, it does not explicitly teach, “the second acknowledgement comprises a hash of the shared key encrypted with the first key.”
In a same field of endeavor Bhaumik further discloses the first blockchain client of claim 5, wherein the second acknowledgement comprises a hash of the shared key encrypted with the first key (¶0113, The response message may include, for example, a public key associated with the computing device 104, a representation of the public key (e.g., an encrypted key, a hash, an encrypted hash), and/or link to the public key).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Dikhit, Smith, Lu and Wang with the teachings of Bhaumik to include a hash of the encrypted document that calculated by the second blockchain client. One of ordinary skill in the art would have been motivated to make this modification because the first blockchain client may be configured to retrieve a hash from a block chain transaction and to verify if this hash is compatible with the acknowledgment transaction.

Regarding claim 13, the scope of the claim 13 is similar to claim 6. Accordingly, the claim is rejected using a similar rationale.

Regarding claim 20, the scope of the claim 20 is similar to claim 6. Accordingly, the claim is rejected using a similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SOUNDARARAJAN et al. (US 20200036533 A1)- Systems and methods for using secured representations of location and user distributed ledger addresses to prove user presence at a location and time:  [0097] the verifier may sign the transaction with its private key and send it to the client or in a private channel to a group of preapproved trusted parties.
Martineau et al. (US 20170250967 A1)- Generating a device identification key from a base key for authentication with a network: [0040] The device may further transmit the device identification key to the network via a side channel (block 735). Subsequently, the network may generate a network challenge and transmit the network challenge to the device (block 740).
Schmidt - Karaca (US 11063744 B2)- Document flow tracking using blockchain: Col. 7 line 60-Col. 8 line 3, the sender service 232 can determine that the flow channel 240 is defined between the first office 212 and the second office 216. In other cases, the first office 212 does not request the public key 234 of the second office 216 from the sender service 232. In one scenario, the first office 212 already possesses a copy of public key 234 of the second office 216, such as maintaining the key sent as part of a prior request, or sent to the first office 212 as part of a configuration or setup process, including a process that establishes the flow channel 240
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUH whose telephone number is (571)270-5524. The examiner can normally be reached 9:00 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 2493                                                                                                                                                                                                        
/Jeremy S Duffield/Primary Examiner, Art Unit 2498